[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-12107                  MARCH 17, 2011
                                                                      JOHN LEY
                                  Non-Argument Calendar                 CLERK
                                ________________________

                                  Agency No. A094-875-231


CAMILO MACIAS,
NUBIA A. OSORIO,

lllllllllllllllllllll                                                      Petitioners,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (March 17, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       Camilo Macias, a native and citizen of Colombia, petitions for review of an

order by the Board of Immigration Appeals (“BIA”) affirming the Immigration

Judge’s denial of his application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (“CAT”).1 On appeal,

Macias challenges the BIA’s determination that he failed to show a nexus between

his fear of persecution by the Revolutionary Armed Forces of Colombia (“FARC”)

and a statutorily protected ground, namely his (imputed) political opinion.2

       We review the BIA’s factual finding that an alien has not established

persecution on the basis of a protected ground for substantial evidence. Rodriguez

Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007). “To reverse the

BIA’s fact findings, this Court must find that the record not only supports reversal,

but compels it.” Id. (citation and alterations omitted).

       An alien is entitled to withholding of removal if he can show that his life or

freedom would be threatened on account of a statutorily protected ground,

including his political opinion or imputed political opinion. Delgado v. U.S. Att’y

Gen., 487 F.3d 855, 860-61 (11th Cir. 2007). “To warrant reversal of the BIA’s

       1
          Macias’ wife, Nubia A. Osorio, is a co-petitioner who submitted a derivative
application for relief.
       2
          By failing to raise the issues in his brief, Macias has abandoned any challenge to the
denial of his claim for asylum and CAT relief. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,
1228 n.2 (11th Cir. 2005).

                                                2
finding that an alien has failed to demonstrate a sufficient nexus between his

political opinion and his alleged persecution, we must be compelled to find that

the alien will be persecuted because of his political opinion.” Rodriguez Morales,

488 F.3d at 890 (quotation omitted). Thus, the persecution must be due to “the

victim’s political opinion, not the persecutor’s.” I.N.S. v. Elias-Zacarias, 502 U.S.

478, 482 (1992).

       In this case, Macias and his brother were transporting goods in his brother’s

truck when they were stopped by three armed men. The armed men threatened to

kill Macias and his brother if they did not return the following day with certain

food supplies and join the FARC. Macias and his brother did not comply and

instead moved to a different town. As a result of this incident and his fear of the

FARC, Macias left Colombia the following month.3

       The record does not compel the conclusion that Macias established a nexus

between his fear of persecution and any (imputed) political opinion. Indeed, the

record contains no evidence that Macias or his brother held any political opinion

at all. Although Macias mentioned in passing that his brother had used the truck


       3
           Macias’ brother remained in Colombia, where he died the following year. The
circumstances surrounding his death are unclear from the record. But even if he was killed by
the FARC, as Macias asserts, there is nothing to suggest that the FARC killed him on account of
his political opinion. Thus, while the death of Macias’ brother is tragic, it ultimately has no
bearing on the nexus issue.

                                               3
to transport people to elections and unspecified political activities, Macias did not

testify that the armed men referenced any political opinion held by Macias or his

brother. The record instead suggests that the armed men targeted Macias and his

brother simply to obtain food and recruit additional members. See Rodriguez

Morales, 488 F.3d at 891. And it is well-established that Macias’ failure to

cooperate with the FARC does not establish the requisite nexus. See Sanchez v.

U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004). Accordingly, we deny the

petition.

      PETITION DENIED.




                                          4